Vanderburgh, J.
The defendant claims that the damages awarded by the jury in this ease are excessive. This is the only question requiring consideration. The plaintiff took passage on one of defendant’s trains at Muskoda, in Clay county, on the morning of December 24,1888, intending to go to Moorhead. He was unable to procure a. ticket, owing to the absence of the ticket agent at the station. In accordance with an inflexible rule of the company, the conductor was required to collect 25 cents in addition to the regular fare, where passengers failed to procure tickets, and to issue to them a rebate-certificate for a similar amount. This the plaintiff knew, but on the-demand of the conductor he refused to pay the full amount required. The conductor refused to receive a less sum, and thereupon, at the next station or stopping place, Smyser’s Siding, four miles from Muskoda, upon notice of the conductor, the plaintiff left the train.. Though he left the train under implied compulsion, no force or in-*37suiting language was used, or personal injury suffered. He was left ■at a place where there were no convenient accommodations for trav-ellers, and was delayed in his journey. It was a cold day, but it does mot appear that he was exposed to any special suffering. It was in the forenoon, and but a short distance from Muskoda. No special «damages are alleged or shown, and no circumstances of aggravation •appear. His exclusion from the train was wrongful, notwithstanding the conductor acted in good faith, for it was the fault of the company that he was not able to procure a regular ticket; but it does mot appear that he was subjected to any other indignity than the mere assertion of the rule. There was no disturbance, no violence, mo exhibition of ill-will, and no assault. It was not a case for punitive damages, but for compensatory only. In such cases the ■damages are in the reasonable, but not unlimited, discretion of the jury; and we think, under all the circumstances, a verdict for $650, voluntarily reduced by plaintiff to $500, was excessive, and can hardly be justified upon any theory of the case. While the company is liable upon the ground stated, the rule in question cannot be held to be unreasonable, and the conductor could not evade it. He seems to have used due care and discretion, under the circumstances. There must be a new trial, unless the plaintiff consent to a reduction of the verdict to the sum of $250. By this direction we do not assume to fix that sum as a standard for the guidance of trial courts in actions of this kind, but, in view of the fact that there have been two trials in the case, to intimate that if the verdict had not exceeded that sum, and the trial court had, in the exercise of a sound discretion, declined to interfere, we should not have felt bound to do so. The case will be remanded to the district court, with directions to grant a new trial, unless the plaintiff will stipulate to reduce the verdict to the sum of $250.